DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 4/26/20, claims 1-36 are currently pending in the application.

Specification
The disclosure is objected to because of the following typographical errors:
The term “,-alkoxyakyl” as recited in paragraphs [0001], [0018] and [0033] should be amended to recite “-alkoxyalkyl”.
The term “tetrachloroterphthalonitrile” in paragraph [0041] should be amended to recite “tetrachloroterephthalonitrile”.
Appropriate corrections and/or clarifications are requested.

Claim Objections
Claims 1, 2, 11, 19, 20,  are objected to because of the following informalities:
In claim 1, the term “,-alkoxyakyl” should be amended to recite “,-alkoxyalkyl”.
In claims 2, 19 and 20, the term “-alkoxyalkyl” should be amended to recite “,-alkoxyalkyl”, to provide consistency with the term recited in claim 1.
In claim 11, the term “tetrachloroterphthalonitrile should be amended to recite “tetrachloroterephthalonitrile”.
In claim 11, the term “Tetrafluoroisophthalonitrile” should be amended to recite “tetrafluoroisophthalonitrile”.
Appropriate corrections and/or clarifications are requested.

Claims 3, 25 and 29 recite “dipolymers of ethylene and methyl acrylate” and “copolymers of polyethylene and polyvinyl acetate” as a species of the rubber toughening component. Applicants are requested to provide additional information on these claimed compounds so as to make the record clear.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 25-27, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being rejected by Ando et al. (US 2018/0037772 A1).
Regarding claims 23 and 27, Ando teaches adhesive compositions comprising 2-cyanoacrylic acid esters, and preferably an elastomer (reads on rubber toughening component) (Ab., [0024-0025]), wherein the 2-cyanoacrylic acid ester may be n-pentyl and 2-ethylhexyl esters of 2-cyanoacrylic acid [0019], i.e. species that fall within the scope of the claimed invention. Ando further teaches that the elastomer is used preferably in an amount of from 2 to 20% by mass [0038], and that the elastomer having a number of average molecular weight (Mn) of 5000 to 500000 easily dissolves in 2-cyanoacrylic acid ester [0037].
Regarding claims 25, 26, 29 and 30, Ando teaches that ethylene/methyl acrylate/acrylic acid copolymer and ethylene/methyl acrylate/methacrylic acid copolymer as particularly preferred elastomers [0036]. With regard to claims 26 and 30, Ando does not teach release agents, antioxidants, stearic acid and polyethylene glycol wax present as essential components in the elastomer.
In light of above, presently cited claims are anticipated by the reference.

Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2018/0037772 A1).
The discussion with regard to Ando from paragraphs 9-10 above is incorporated herein by reference.
Ando is silent with regard to an adhesive composition comprising the claimed 2-cyanoacrylic acid ester and a rubber toughening component in one single embodiment as in the claimed invention.
Ando teaches a genus of 2-cyanoacrylic acid esters, encompassing such esters as -butyl-, i-butyl-, n-pentyl-, n-hexyl- and heptyl- esters of 2-cyanoacrylic acid [0019]. Claimed isoamyl cyanoacrylate is an isomer of n-pentyl ester of 2-cyanoacrylic acid, a homolog of disclosed of i-butyl ester of 2-cyanoacrylic acid, and homolog and isomer of a hexyl-, heptyl- or 2-ethylhexyl ester of 2-cyanoacrylic acid. It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Ando’s adhesive composition comprising an isomer and/or homolog of the disclosed species, including isoamyl cyanoacrylate, and an elastomer with a reasonable expectation of success. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 1-19, 21, 22, 31, 32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US 2011/0251318 A1), in view of Hedderman et al. (US 9,120,957 B2), as evidenced by Barnes et al. (US 9,371,470 B2).
Regarding claims 1 and 22, Ishizaki teaches an adhesive composition comprising a 2-cyanoacrylate (Ab.). Disclosed genus of 2-cyanoacrylates includes esters, such as butyl-, n-pentyl-, n-hexyl-, heptyl-, 2-ethylhexyl, methoxyethyl,- methoxypropyl-, methoxyisopropyl-, ethoxypropyl esters of 2-cyanoacrylic acid, i.e. the genus encompasses claimed (a) and claimed (b). The reference further teaches that a combination of two or more esters, such as a combination of ethyl-2-cyanoacrylate and 2-ethoxyethyl 2-cyanoacrylate may be used [0023]. Working Examples in Table 9 of Ishizaki are drawn to adhesive compositions prepared in the same manner as in Example 8, i.e. including Vamac MR, an ethylene-methyacrylate-acrylic acid copolymer, based on a combination of 2-ethoxyethyl 2-cyanoacrylate (reads on ,, alkoxyalkyl cyanoacrylate (b)) and ethyl-2-cyanoacrylate (Example 18), or a combination of 2-ethoxyethyl 2-cyanoacrylate (reads on ,, alkoxyalkyl cyanoacrylate (a)) and isobutyl-2-cyanoacrylate (Example 19). Ishizaki teaches cured/polymerized adhesives [0049-0051], and copolymers comprising carboxylic groups, such as ethylene-methyl acrylate copolymers including a monomer having carboxyl groups for use in adhesive compositions [0038].
Per evidence reference, VAMAC MR, also known as VAMAC VCS, is an elastomeric polymer/rubber (reads on rubber toughening agent (c)) (col. 13, lines 3-18).
Ishizaki is silent with regard to an adhesive comprising (1) a combination of an -alkoxyalkyl cyanoacrylate (a), the specific claimed cyanoacrylate (b), and further including (2) a humidity resistance conferring component (d) and a thermal resistance conferring component (e) as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), disclosed genus of cyanoacrylate in Ishizaki encompasses claimed (a) and claimed (b), and the reference teaches and exemplifies compositions comprising a combination of cyanoacrylates ([0023], Examples 18, 19). Disclosed pentyl cyanoacrylate and 2-ethylhexyl cyanoacrylate read on claimed (b). Additionally, Ishizaki teaches esters as -butyl-, i-butyl-, n-pentyl-, n-hexyl-, heptyl-, 2-ethylhexyl esters of 2-cyanoacrylic acid, which are isomers and homologs of claimed species. For instance, isoamyl cyanoacrylate is a homolog of disclosed of i-butyl ester of 2-cyanoacrylic acid, and homolog and isomer of a hexyl-, heptyl- or 2-ethylhexyl ester of 2-cyanoacrylic acid.
With regard to (2), the secondary reference to Hedderman teaches cyanoacrylate adhesives comprising a cyanoacrylate component, a hydrogenated anhydride and optionally, a benzonitrile for improving heat resistance without compromising fixture times (Ab.). Disclosed anhydrides include hydrogenated phthalic anhydride (col. 3, lines 38-41, Table 3, Ref. claims 1-3). The reference further teaches that use of 3,4,5,6-tetrahydrophthaic anhydride in combination with a benzonitrile, such as pentaflurobenzonitrile, provides for stable, fast fixturing and substantially colorless cyanoacrylate compositions (col. 10-11, bridging paragraph). Disclosed anhydride reads on claimed thermal resistance conferring component (e), and disclosed benzonitrile reads on claimed humidity resistance conferring component (d), as disclosed in the instant specification (PGPUB-[0041, 0043]).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare cyanoacrylate adhesive compositions, comprising a combination of cyanoacrylate esters, including those within the scope of the claimed invention, Vamac MR, and further including Hedderman’s anhydride and benzonitrile, so as to provide for advantages disclosed in Hedderman, thereby obviating the composition of claim 1, and cured/polymerized  reaction products thereof (claim 22). For instance, a skilled artisan would have found it obvious to a formulate an adhesive composition of Ishizaki, by replacing the ethyl 2-cyanoacrylate of Example 18 or replacing i-butyl 2-cyanoacrylate of Example 19 with any of pentyl cyanoacrylate, 2-ethylhexyl cyanoacrylate, or an isomer/homolog of disclosed esters, including those within the scope of claimed (b), and further including an anhydride and a benzonitrile to provide for advantages taught in Hedderman.
Regarding claim 2, Ishizaki teaches methoxyethyl- and ethoxyethyl- esters of 2-caynaoacrylic acid ([0023], TABLE 9).
Regarding claims 3 and 4, Ishizaki teaches Vamac MR (Ex. 8, 18 and 19). Per evidence reference to Barnes, VAMAC MR, also known as VAMAC VCS, is an elastomeric polymer/rubber and a reaction product of ethylene, methyl acrylate and having carboxylic acid cure sites, and formed product is substantially free of release agents, stearic acid and antioxidants (col. 13, lines 3-18).
Regarding claims 5-11, Hedderman teaches 3,4,5,6-tetrahydrophthaic anhydride, i.e. a hydrogenated aromatic compound), in combination with a benzonitrile, such as pentaflurobenzonitrile, and advantages thereof (col. 3, lines 38-41, Table 3, Ref. claims 1-3, col. 1-11, bridging paragraph).
Regarding claims 12 and 13, Ishizaki teaches fumed silica for increasing viscosity (reads on thixotrope) ([0041-0048], ref. claim 10).
Regarding claim 14-18, Ishizaki teaches crown ethers, silacrown ethers, cyclodextrin, calixarene, polyalkylene oxide [0050]. Additionally, disclosed diethylene glycol monoalkyl ether reads on claimed ethoxylated hydric alcohol. Additionally, disclosed 25,26,27,28-tetra-(2-oxo-2-ethoxy)-ethoxycalix[4]arene meets the limitation of claim 15, and disclosed crown ethers overlap in scope with species of claim 16 [0050]. As such, the limitations as recited in claim 14-18 do not necessarily limit the scope of claim 12, given the recitation “one or more of” in claim 12.
Regarding claim 19, Ishizaki teaches a combination of alkyl 2-cyanoacrylate and ,-alkoxyalkyl 2-caynaoacrylate in a 1:1 ratio (Examples 18, 19).
Regarding claim 21, Ishizaki teaches acidic stabilizer and a polymerization inhibitor ([0051]., Examples).
Regarding claim 31, a skilled artisan would have found it obvious to apply Ishizaki’s adhesive composition, as modified by the secondary reference, to at least one substrate and mating the same with another substrate to bond the two substrates. For e.g., Ishizaki teaches adhesively bonding an aluminum plate and a test piece made of ABS resin [0061, 0066, 0072].
With regard to claim 32, Ishizaki teaches Vamac MR, i.e. a copolymer/rubber, in exemplified embodiments (Examples 8, 18, 19). The general disclosure prescribes a number average molecular wt. (Mn) of from 5,000 to 500,000 so that the copolymer readily dissolves in the 2-cyanoacrylate and provides for high retention rate [0039]. Giving that Ishizaki does not limit the order of mixing and only requires the elastomer to be dissolved, it would have been within the level of ordinary skill in the art to prepare a composition comprising a step of dissolving the rubber in appropriate 2-cyanoacrylate, including in any of the claimed cyanoacrylates, and subsequently mixing the -alkoxyalkyl cyanoacrylate component, so as to provide for optimal properties when cured, absent evidence of criticality for the claimed method steps. As such, selection of any order of performing process steps is prima facie in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ, 330 (CCPA 1946), In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
With regard to claims 34-36, for reasons stated above, one of ordinary skill in the art would have found it obvious to prepare the composition of instant claim 1 by combining the cited references that teach all the claimed ingredients in claimed amounts by substantially a similar process as disclosed in the instant specification. It is further noted that the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts. Therefore, it would have been obvious to a skilled artisan to reasonably expect the cured adhesive compositions overlapping scope resulting from the combination to be capable of providing for the claimed properties, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US 2011/0251318 A1), as evidenced by Barnes et al. (US 9,371,470 B2), and in view of Hedderman et al. (US 9,120,957 B2) and O’Dwyer et al. (US 6,294,629 B1).
The discussions with regard to Ishizaki, Barnes and Hedderman from preceding paragraphs as applied to claims 1 and 12 are incorporated herein by reference.
Although the Ishizaki, Barnes and Hedderman combination is silent with regard to compositions comprising poly(ethyleneglycol) di(meth)acrylate, the secondary reference to O’Dwyer teaches that a combination of two accelerators, such as any of calixerenes, silacrowns, crown ethers etc., in combination with any of poly(ethyleneglycol) di(meth)acrylate or ethoxylated hydric compounds, improves fixture speeds on certain substrates (Ab, col. 2, lines 57-59), col. 4, lines 61-63).
Thus, it would have been obvious to one of ordinary skill in the art, as of the effective date of the claimed invention, to include a combination of accelerators including poly(ethyleneglycol) di(meth)acrylate in Ishzaki’s adhesives, as modified by the secondary reference.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US 2011/0251318 A1), as evidenced by Barnes et al. (US 9,371,470 B2), and in view of Hedderman et al. (US 9,120,957 B2) and McDonnell et al. (US 2006/0094833 A1).
The discussions with regard to Ishizaki, Barnes and Hedderman from preceding paragraphs as applied to claims 1 and 12 are incorporated herein by reference.
Although the Ishizaki, Barnes and Hedderman combination is silent with regard to a composition comprising citric acid, the secondary reference to McDonnell teaches cyanoacrylate compositions comprising a carboxylic acid, such as citric acid, have improved shock resistance and/or bond strength in cured products, while retaining fixture speeds (Ab., [0002, 002-0029]).
35.	Thus, it would have been obvious to one of ordinary skill in the art, as of the effective date of the claimed invention, to include citric acid in Ishzaki’s adhesives, as modified by the secondary reference.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US 2011/0251318 A1), as evidenced by Barnes et al. (US 9,371,470 B2), and in view of Hedderman et al. (US 9,120,957 B2) and Fujimoto et al. (JP-04272980-A, DEWENT Ab).
The discussions with regard to Ishizaki, Barnes and Hedderman from preceding paragraphs as applied to claim 1 are incorporated herein by reference.
Although the Ishizaki, Barnes and Hedderman combination is silent with regard to a composition comprising cyanoacrylate and -alkoxyalkyl cyanoacrylate in claimed ratio, the secondary reference to Fujimoto teaches an adhesive composition comprising a blend of (A) alkoxyalkyl-2-yanoacrylate and (B) alkyl-2-cyanoacrylate, wherein (B) is an amount ranging from 20-95 wt.% of the total of 2-cyanoacrylate compounds, has very little irritating odor and does not cause lowering of bond strength with time.
Thus, it would have been obvious to one of ordinary skill in the art, as of the effective date of the claimed invention, to formulate Ishizaki’s compositions, as modified by the secondary reference, by including a include citric acid in Ishizaki’s adhesives, as modified by the secondary reference, from a blend of (A) alkoxyalkyl-2-yanoacrylate and (B) alkyl-2-cyanoacrylate in any wt. ratio within the scope of Fujimoto, including in a ratio as in the claimed invention, absent evidence of criticality.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US 2011/0251318 A1), as evidenced by Barnes et al. (US 9,371,470 B2).
The discussions with regard to Ishizaki and Barnes from paragraphs 16 and 17 above are incorporated herein by reference.
Ishizaki is silent with regard to a composition comprising claimed cyanoacrylate and a rubber toughening agent in one single embodiment as in the claimed invention (claim 23).
Regarding claim 23, Ishizaki teaches a genus of 2-cyanoacrylates that encompasses pentyl cyanoacrylate and 2-ethylhexyl cyanoacrylate [0023] as in the claimed invention. Additionally, Ishizaki teaches esters as -butyl-, i-butyl-, n-pentyl-, n-hexyl-, heptyl-, 2-ethylhexyl esters of 2-cyanoacrylic acid, which are isomers and/or homologs of claimed species. For instance, isoamyl cyanoacrylate is a homolog of disclosed of i-butyl ester of 2-cyanoacrylic acid, and homolog and isomer of a hexyl-, heptyl- or 2-ethylhexyl ester of 2-cyanoacrylic acid.
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an adhesive from any of the disclosed cyanoacrylates, including pentyl cyanoacrylate and 2-ethylhexyl cyanoacrylate [0023], or from any isomer and/or homolog of any disclosed cyanoacrylates including those within the scope of the claimed invention, and including Vamac MR as the copolymer, or to prepare compositions as in Examples 18 and 19, by including a monomer within the scope claim 23 in lieu of ethyl 2-cyanoacrylate or isobutyl 2-cyanoacrylate, with a reasonable expectation of success.
Regarding claim 27, Ishizaki teaches Vamac MR, i.e. a copolymer/rubber, in exemplified embodiments (Examples 8, 18, 19). The general disclosure prescribes a number average molecular wt. (Mn) of from 5,000 to 500,000 so that the copolymer readily dissolves in the 2-cyanoacrylate and provides for high retention rate [0039], and the amount of copolymer as ranging from 2-40 parts by wt. per 100 parts by wt. of cyanoacrylate [0041].
Although Ishizaki is silent with regard to a composition as in the claimed invention disclosed in one single embodiment, it would have been within the level of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising a step of dissolving up to 20% by a wt. rubber, such as Vamac MR, in a 2-cyanoacrylate such as pentyl cyanoacrylate or 2-ethylhexyl cyanoacrylate, or in any isomer and/or homolog of any disclosed cyanoacrylates, including those within the scope of the claimed invention. 
Regarding claims 24 and 28, claimed isoamyl cyanoacrylate is an isomer of n-pentyl ester of 2-cyanoacrylic acid, a homolog of disclosed of i-butyl ester of 2-cyanoacrylic acid, and a homolog and isomer of esters such as hexyl-, heptyl- or 2-ethylhexyl ester of 2-cyanoacrylic acid [0023].
Regarding claims 25, 26, 29 and 30, Ishizaki teaches Vamac MR (Ex. 8, 18 and 19). Per evidence reference to Barnes, VAMAC MR, also known as VAMAC VCS, is an elastomeric polymer/rubber and a reaction product of ethylene, methyl acrylate and having carboxylic acid cure sites, and formed product is substantially free of release agents, stearic acid and antioxidants (col. 13, lines 3-18).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 23, 27 and 33 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17, 18 and 21, respectively, of copending Application No. 16/858,655 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14-22, 31, 32, 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/858655, in view of Hedderman et al. (US 9,120,957 B2).
Copending claim 1 is drawn to a cyanoacrylate composition comprising components (a) to (c) within the scope of presently claimed invention.
Compositions of copending claims are silent with regard a humidity resistance conferring component (d) and a thermal resistance conferring component (e) as in the claimed invention (claim 1).
The discussion with regard to Hedderman from paragraph 21 above is incorporated herein by reference. Given the teaching therein of advantages of including an anhydride and a benzonitrile, it would have been obvious to one of ordinary skill in the art include the same in the compositions of copending claims and thereby arrive at claim 1. 
With regard to claims 2-4, copending claims 2-4 meet the claimed limitations.
With regard to claims 5-11, Hedderman teaches 3,4,5,6-tetrahydrophthaic anhydride, i.e. a hydrogenated aromatic compound), in combination with a benzonitrile, such as pentaflurobenzonitrile, and advantages thereof (col. 3, lines 38-41, Table 3, Ref. claims 1-3, col. 1-11, bridging paragraph).
With regard to claims 12-21, copending claims 5-13 meet the claimed limitations. The limitation as recited in claim 13 does not necessarily limit the scope of claim 12, given the recitation “one or more of” in claim 12.
With regard to claim 22, copending claim 16 meets the claimed limitation.
With regard to claims 31, 32, copending claims 19 and 20 meet the claimed limitations.
With regard to claims 34-36, for reasons stated above, one of ordinary skill in the art would have found it obvious to prepare the composition of instant claim 1 from composition of copending claim 1 and the teaching of the secondary reference, which teach all the claimed ingredients in claimed amounts. Therefore, it would have been obvious to a skilled artisan to reasonably expect the cured adhesive compositions of overlapping scope resulting from the combination to be capable of providing for the claimed properties, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

Claims 24-26, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/858655.
Copending claims 3 and 4 are drawn to compositions comprising a cyanoacrylate component within the scope of claim 24 and a rubber component within the scope of instant claims 25 and 26, copending claim 18 is drawn to a composition comprising a cyanoacrylate component within the scope of claim 28. 
Copending claims 3 and 4 anticipate instant claims 24-26, and copending claim 18 anticipates instant claim 28.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 12, 14-22, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,299,652 B2, in view of Hedderman et al. (US 9,120,957 B2).
Patent claim 1 is drawn to a cyanoacrylate composition comprising components (a) to (c) within the scope of presently claimed invention.
Compositions of patent claims are silent with regard to an adhesive comprising a humidity resistance conferring component (d) and a thermal resistance conferring component (e) as in the claimed invention (claim 1).
The discussion with regard to Hedderman from paragraph 21 above is incorporated herein by references. Given the teaching therein of advantages of including an anhydride and a benzonitrile, it would have been obvious to one of ordinary skill in the art include the same in the compositions of patent claims and thereby arrive at claim 1. 
With regard to claims 2, 3, 4, 12, 13, 14, 15, 16, 17, 18, the claimed limitations are met by patents claims 4, 5, 6, 7, 8, 9, 10, 11, 12, respectively.
With regard to claim 19, reference claims 2, 13 and 14 obviate the claimed limitation.
With regard to claim 20, reference claims 3 and 15 obviate the claimed limitation.
With regard to claims 21, 22, 31 and 32, patent claims 16, 17, 18 and 19 obviate the claimed limitations. With regard to claim 32, the discussion on homolog and isomer from paragraph 14 above is incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762